Citation Nr: 1443208	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than February 24, 2009, for the award of service connection for right forearm crush injury (including hand and fingers) (dominant).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010  rating decision in which the RO, inter alia, granted service connection for right forearm crush injury and assigned an initial 30 percent rating, effective February 24, 2009.  In January 2011, the appellant filed a notice of disagreement (NOD) with the assigned disability rating and effective date.  A statement of the case (SOC) was issued in October 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.  

In August 2012, the Veteran testified during a Board hearing at the local RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by AMVETS, in May 2012, before certification of the appeal to the Board, AMVETS revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's record in the Veterans Benefit Management System electronic file does not contain any documents at this time. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In December 1976, the RO denied service connection for right arm injury because the Veteran failed to report to a scheduled VA examination; the Veteran did not file a statement indicating his willingness to report to a VA examination or  a NOD, nor was new and material evidence received, within one year.

3.  On February 24, 2009, the RO received the current claim for service connection for residuals of right arm injury.


CONCLUSIONS OF LAW

1.  The December 1976 decision, in which the RO denied service connection for right arm injury, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.302, 20.1103 (2013).

2.  The claim for an effective date earlier than February 24, 2009, for the award of service connection for right forearm crush injury, is without legal merit. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the present appeal, the October 2011 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The SOC also explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the August 2012 hearing.  Further, in August 2009, the RO sent notice to the Veteran providing the information and evidence needed to substantiate a claim for service connection as well as for establishing an effective date.  

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted to include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned identified the issue on appeal, and elicited pertinent testimony concerning when the Veteran filed his initial claim for service connection.  Moreover, the Board hearing transcript, in particular, also reflect appropriate exchanges between the Veteran and the undersigned pertaining to the Veteran's service-connected disability and the bases for prior denial of the claim.  While the submission of specific, additional evidence was not explicitly suggested, as discussed,  effective date claims primarily hinge on the date of claim, not specific evidence.  Hence, any omission in this regard was harmless.  As such, the Board finds that the requirements of 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.

In sum, the Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  On July 9, 1976, the Veteran filed a claim for service connection for a right arm injury.  In November 1976, the RO scheduled the Veteran for a VA examination.  However, the Veteran failed to report to the examination.  Regulations in effect at that time provided that where evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  After expiration of one year, further action will not be taken unless a new claim is received.  Should the right to compensation benefit be established based on such evidence, the effective date will not be earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158 (1976).  Moreover, when a veteran without adequate reason failed to report for a VA examination, the award to the veteran will be discontinued.  See 38 C.F.R. § 3.655(a) (1976).  Further, if the claim was abandoned, and the Veteran subsequently stated that he was willing to report for a VA examination, benefit may be paid from the date of receipt of the new claim if he reports within one year from date of notice to report.  See 38 C.F.R. § 3.655(f) (1976).  Thus, given the regulations in effect at that time, in a December 1976 decision, the RO denied the Veteran's claim for service connection for a right arm injury and informed him that no further action would be taken unless the Veteran informed the RO of his willingness to report for an examination by signing the statement below.   

Importantly, the Veteran did not respond to this notification indicating his willingness to report to a VA examination.  He also did not initiate an appeal.  In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the appellate period which could be interpreted as a willingness to report to an examination or a valid notice of disagreement with the RO's December 1976 decision.  In fact, the next document submitted by the Veteran was his current claim for service connection in February 2009.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R.  § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the December 1976 decision.  Significantly, again no medical records were submitted or obtained during this period.  Again, nothing was associated with the record following the December 1976 decision until the current claim in February 2009.  As such, given the lack of new and material evidence within one year of the December 1976 decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A.  § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The Veteran filed the current claim to reopen his claim for service connection for a right arm disability on February 24, 2009.  A January 2010 VA examiner opined that the Veteran's current right arm disability was at least as likely as not related to service.  As such, in the February 2010 rating decision, the RO awarded service connection, effective February 24, 2009 (the date of the claim to reopen).  

While the Veteran asserts entitlement to an earlier effective date, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In his statements of record and hearing testimony, the Veteran has asserted that the effective date for his service connection should be the date after his discharge from service as he filed a claim within one year.  See 38 C.F.R. § 3.400(2)(i).  He essentially asserts that he never received notice of the scheduled VA examination as well as notice of the subsequent denial.  However, the claims file documents that the notices were sent to the Veteran's then current address of record as provided by him in his July 1976 claim.  Moreover, there is no indication in the record that the notifications of both the examination and the subsequent denial were returned by the U.S. Postal Service as undeliverable.  Importantly, although the Veteran testified that he was going through a divorce and moving around a lot during this time period, he did testify at the Board hearing that the address where the notices were sent was his current address at that time.  

Notably, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling the claim submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The presumption of regularity in this case is not rebutted, because the only evidence to the contrary are the Veteran's assertions that he never received such notices.  Nevertheless, because the Veteran never responded indicating his willingness to report for a VA examination, understandably, no further action was taken on that matter.

While the finality of the December 1976 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

Moreover, although the Veteran testified that he waited approximately 34 years to file another claim because he figured that the VA did not care, the Board also finds it significant that there is no document associated with the claims file that can be construed as a pending claim for service connection for a right arm disability at any point after the final December 1976 denial but prior to the February 24, 2009 claim.  In addition, there is no correspondence from the Veteran, dated prior to February 24, 2009, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Again, the next submission from the Veteran following the December 1976 denial was the current claim for service connection submitted in February 2009. 

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  However, in the instant case, no VA medical records have been identified.  Rather, the only treatment identified by the Veteran has been private records submitted during the course of his current claim.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for right forearm crush injury earlier than February 24, 2009 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than February 24, 2009, for the award of service connection for right forearm crush injury, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


